          Case 1:20-cv-00890-AJN Document 34
                                          35 Filed 01/21/21
                                                    01/22/21 Page 1 of 1
                                          U.S. Department of Justice
 [Type text]
                                          United States Attorney
                                          Southern District of New York
                                                        86 Chambers Street
                                                        New York, New York 10007

                                                        January 21, 2021
 VIA ECF
 Hon. Alison J. Nathan
 United States District Judge
 United States District Court
 40 Foley Square
 New York, New York 10007                                                                    1/22/2021

        Re:     Al Aswad v. Barr, et al., No. 20 Civ. 890 (AJN)

 Dear Judge Nathan:

        This Office represents the government in this action in which the plaintiff seeks an order
 compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application
 for Temporary
         p    y Status ((Form I-821).
                                   ) On behalf of the ggovernment,, I write respectfully
                                                                               p       y to request
                                                                                              q
 an on-consent extension of time of fourteen days to respond to the complaint (i.e., from January
 22, 2021 to February 5, 2021). I also respectfully request that the initial conference presently
 scheduled for January 29, 2021 be adjourned to a date at least one week after February 5, 2021.

         The extension is respectfully requested because USCIS informed me earlier today that it is
 in the process of finalizing a decision on plaintiff’s application, and that it expects the decision to
 issue within the next week, which would render this action moot. I apologize for making this
 request within forty-eight hours of tomorrow’s deadline for the government’s response to the
 complaint; however, the request is based on information that became available earlier today.

       This is the government’s third request for an extension of the deadline to respond to the
 complaint and to adjourn the initial conference. 1 Plaintiff’s counsel consents to these requests.

        I thank the Court for its consideration of this letter.

SO ORDERED.                                             Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney
                       1/21/2021
                                                  By:    s/ Michael J. Byars
                                                        MICHAEL J. BYARS
                                                        Assistant United States Attorney
                                                        Telephone: (212) 637-2793
                                                        Facsimile: (212) 637-2786
                                                        E-mail: michael.byars@usdoj.gov
 cc: Counsel of record (via ECF)


 1
  On July 30, 2020, the government requested an extension of time to respond to the complaint
 because our Office had no record of receiving service. See ECF No. 29. On August 4, 2020, the
 Court granted that request. See ECF No. 30. On September 22, 2020, the government requested
 an extension to allow plaintiff to submit additional information for purposes of his application.
 See ECF No. 31. On September 23, 2020, the Court granted that request. See ECF No. 32.
